DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Babokhov et al (US20120192115) hereinafter Babokhov.

As to claim 1, Babokhov discloses a computer-implemented method for placing and routing, the method comprising: creating a first bus guide of a plurality of bus guides and a second bus guide of the plurality of bus guides for an integrated circuit, wherein the first bus guide corresponds to a first plurality of bit nets, and wherein the second bus guide corresponds to a second plurality of bit nets (Fig. 1 with a first guide such as 101 and a second bus guide such as 102a, para. 0047);
 routing the first bus guide and the second bus guide through a plurality of layout blocks of the integrated circuit (Fig. 4, and para. 0051);
 annotating the first bus guide or the second bus guide to identify a plurality of areas for placing a plurality of repeaters within the first bus guide or the second bus guide (Fig. 5, and para. 0053); 
based on the annotated first bus guide and the second bus guide, generating, by at least one processor, a plurality of guidance directories corresponding to a plurality of routes through the plurality of layout blocks, wherein each guidance directory or the plurality of guidance directories is associated with a layout block of the plurality of layout blocks (Fig. 5 where a plurality of simulated embodiments are achieved, para. 0054);
 and placing the plurality of repeaters at the plurality of layout blocks on the identified plurality of areas on the first bus guide or the second bus guide based on the generated plurality of guidance directories (Fig. 6, and step 605, and para. 0060).

As to claim 10, Babokhov discloses a system for placing and routing, the system comprising: a memory configured to store operations (Fig. 15, and element 1501); 
and one or more processors configured to perform the operations, (para. 0101) the operations comprising: creating a first bus guide of a plurality of bus guides and a second bus guide of the plurality of bus guides for an integrated circuit, wherein the first bus guide corresponds to a first plurality of bit nets, and wherein the second bus guide corresponds to a second plurality of bit nets, routing the first bus guide and the second bus guide through a plurality of layout blocks of the integrated circuit (para. 0047), 
annotating the first bus guide or the second bus guide to identify a plurality of areas for placing a plurality of repeaters within the first bus guide or the second bus guide, based on the annotated first bus guide and the second bus guide, generating a plurality of guidance directories corresponding to a plurality of routes through the plurality of layout blocks, wherein each guidance directory or the plurality of guidance directories is associated with a layout block of the plurality of layout blocks (Fig. 3G with repeater cells such as 341 embedded, para. 0049), and placing the plurality of repeaters at the plurality of layout blocks on the identified plurality of areas on the first bus guide or the second bus guide based on the generated plurality of guidance directories (Fig. 6, and step 605, para. 0060).  

As to claim 19, Babokhov discloses a non-transitory, tangible computer-readable device (Fig. 15) having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations for placing and routing, the operations (para. 0101)  comprising: creating a first bus guide of a plurality of bus guides and a second bus guide of the plurality of bus guides for an integrated circuit, wherein the first bus guide corresponds to a first plurality of bit nets, and wherein the second bus guide corresponds to a second plurality of bit nets (para. 0047); routing the first bus guide and the second bus guide through a plurality of layout blocks of the integrated circuit (para. 0047); annotating the first bus guide or the second bus guide to identify a plurality of areas for placing a plurality of repeaters within the first bus guide or the second bus guide; based on the annotated first bus guide and the second bus guide, generating a plurality of guidance directories corresponding to a plurality of routes through the plurality of layout blocks, wherein each guidance directory or the plurality of - 34 -Atty. Dkt. No.: 4863.0690001 guidance directories is associated with a layout block of the plurality of layout blocks (para. 0049); and placing the plurality of repeaters at the plurality of layout blocks on the identified plurality of areas on the first bus guide or the second bus guide based on the generated plurality of guidance directories (Fig. 6, and step 605, para. 0060).  

As to claims 2, and 11, Baborkhov discloses the computer-implemented method, further comprising creating, on the first bus guide or the second bus guide, a plurality of pin areas for connecting a plurality of inputs or outputs corresponding to the plurality of bit nets (Fig. 3G, and paras. 0030, 0049).  

As to claims 3, and 12, Babokhov discloses the computer-implemented method, wherein the annotating the first bus guide and the second bus guide further comprises annotating the plurality of repeaters based on a function or a type of a repeater of the plurality of repeaters (Fig. 3G with repeater cells such as 341 embedded, para. 0049). 
 
As to claims 4, and 13, Babokhov discloses the computer-implemented method, wherein the annotating the first bus guide or the second bus guide further comprises adding a buffer array to the first bus guide or the second bus guide (Fig. 3G illustrating driver arrays, para. 0049).  

As to claims 5, and 14, Babokhov discloses the computer-implemented, wherein the first bus guide and the second bus guide in different layers of the integrated circuit are not overlapping (Predetermined layouts where no DRC is needed, para. 0031). 
 
As to claims 6, and 15, Babokhov discloses the computer-implemented method, wherein the plurality of layout blocks comprises abutting layout blocks in a single layer or different layers of the integrated circuit (Fig. 1, and para. 0031).  

As to claims 7, and 16, Babokhov discloses the computer-implemented method, wherein the creating the first bus guide and the second bus guide further comprises creating the first bus guide of a first width and the second bus guide of a second width, wherein the first width is different from the second width (A plurality of width specification can be enabled, para. 0032).  

As to claims 8, and 17, Babokhov discloses the computer-implemented method, wherein the creating the first bus guide and the second bus guide further comprises selecting a width of each of the first bus guide and the second bus guide, based at least in part on a size of at least one repeater of the plurality of repeaters to be placed on the first bus guide or the second bus guide (para. 0034).  

As to claims 9, 18, and 20, Babokhov discloses the computer-implemented method, wherein the generating the guidance directory further comprises generating one or more scripts executable by the at least one processor (para. 0047).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20210165856, US10297596, and US20080066040, among other teach having pre-constructed programmable routing blocks that enable routing design abutment to add layout efficiency in SOC design.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184